Citation Nr: 1019165	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-26 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, to include right foot plantar fasciitis, bilateral 
pes planus, residuals of a right foot heel injury, and 
claimed bilateral foot condition, to include as secondary to 
a knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1974 to 
August 1974 and from July 1978 to August 1979.  
        
This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, inter alia, denied service connection 
for the issue currently on appeal.  

This matter was previously before the Board in January 2008, 
at which time it, inter alia, remanded the issue currently on 
appeal for further evidentiary development.  The case has 
returned to the Board and is again ready for appellate 
action.

As support for his claim, the Veteran provided testimony 
before the undersigned Veterans Law Judge at a 
videoconference hearing in November 2007.  The transcript of 
the hearing has been associated with the claims file and has 
been reviewed.

The Board notes that the Veteran also had perfected an appeal 
of claims for service connection for disabilities of the 
knees and skin by filing a notice of disagreement (NOD) and 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 
(2009).  In a November 2009 rating decision, the RO granted 
service connection for these claims.  However, the Veteran 
has not appealed either the initial ratings or effective 
dates assigned for these disabilities.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must 
separately appeal these downstream issues).  Therefore, these 
issues are not before the Board.




FINDINGS OF FACT

1.  There is medical evidence of current diagnoses of 
disorders of the feet.

2.  There is clear and unmistakable evidence that the Veteran 
entered active service in March 1974 and July 1978 with a 
pre-existing bilateral foot disorder.

3.  There is clear and unmistakable evidence that the 
Veteran's bilateral foot disorder was not permanently 
aggravated beyond its natural progression by service.

4.  There is probative evidence against a link between the 
Veteran's current disorders of the feet and his military 
service or his service-connected bilateral knee disorder.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral foot disorder clearly and 
unmistakably existed prior to his entry into military 
service, and the presumption of soundness at induction is 
rebutted.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 
(West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307 (2009).

2.  A bilateral foot disorder that pre-existed service was 
not incurred in or aggravated by service, and is not 
proximately due to, the result of, or chronically aggravated 
by service-connected bilateral knee disorder.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.310 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in July 2005 and 
March 2008.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

Additionally, in the July 2005 and March 2008 VCAA letters, 
the RO informed the Veteran of additional information 
necessary to establish service connection for a disability as 
secondary to a service-connected disability.  The March 2008 
VCAA letter from the RO also advised the Veteran that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Thus, he has received all required 
notice in this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in March 2008, after issuance of the initial 
unfavorable AOJ decision in January 2006.  However, both 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) and the Court have since further clarified 
that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after initially providing VCAA notice in July 
2005, followed by subsequent VCAA and Dingess notice in March 
2008, the RO readjudicated the claim in an SSOC dated in 
November 2009.  Thus, the timing defect in the notice has 
been rectified.  In any event, the Veteran has never alleged 
how any timing error prevented him from meaningfully 
participating in the adjudication of his claims.  As such, 
the Veteran has not established prejudicial error in the 
timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 
129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Private treatment records also have been associated 
with the claims file.  Further, the Veteran has submitted 
numerous statements in support of his claim.  He also was 
afforded an opportunity to testify before the undersigned 
Veterans Law Judge at a videoconference hearing in November 
2007.  Further, he was provided a VA examination in 
connection with his claim.  Therefore, there is no indication 
that any additional evidence remains outstanding, and the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its January 2008 remand.  Specifically, the 
RO was directed to provide the Veteran with VCAA notice 
pursuant to Dingess, supra; to obtain all relevant VA 
treatment records concerning the Veteran; and to provide a VA 
examination to determine the nature and etiology of, inter 
alia, his bilateral foot disorder, including whether it was 
incurred during service, pre-existed service and was 
aggravated during service, or whether it was caused or 
aggravated by his bilateral knee disorder.  The Board finds 
that the RO has complied with these instructions and that the 
VA examination report dated in July 2009 also substantially 
complies with the January 2008 remand directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Analysis

Service Connection by Aggravation

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, 1131, every Veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 
§§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

A presumption of soundness, like the presumption that 
38 U.S.C.A. § 1111 affords wartime Veterans, also applies to 
peacetime Veterans.  See 38 U.S.C.A. § 1132.  The lower 
standard of rebuttal of the presumption of soundness that 
38 U.S.C.A. § 1132 affords peacetime Veterans is abrogated by 
38 U.S.C.A. § 1137, which provides, in pertinent part, that 
"notwithstanding the provisions of section [] 1132 . . . , 
the provisions of section [] 1111 . . . shall be applicable 
in the case of any [V]eteran who serviced in the active . . . 
military . . . service after December 31, 1946."  
38 U.S.C.A. § 1137.  The Veteran had such service.  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
The Federal Circuit Court has adopted the General Counsel's 
opinion.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  

This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry, but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

If a pre-existing disability is noted upon entry into 
service, the Veteran cannot bring a claim for service 
connection for that disability, but the Veteran may bring a 
claim for service-connected aggravation of that disability.  
In that case, 38 U.S.C.A. 
§ 1153 applies and the burden falls on the Veteran to 
establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 
Vet. App. 398, 402 (1995); see also Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence 
of a temporary flare-up, without more, does not satisfy the 
level of proof required of a non-combat veteran to establish 
an increase in disability).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, while the Veteran acknowledges that he was 
diagnosed with bilateral pes planus upon entry into service 
in March 1974, he also contends that it was permanently 
worsened during military service.  See November 2007 
videoconference hearing transcript.  

Initially, the Board notes that the RO has considered direct 
service connection, service connection by aggravation, and 
service connection on a secondary basis for this alleged 
disorder in its July 2006 SOC.  Thus, there will be no 
prejudicial harm to the Veteran for the Board to address 
service connection on these bases in this appeal.

The first requirement for any service-connection claim is the 
existence of a current disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
In this regard, a VA examiner in July 2009 diagnosed the 
Veteran with various disorders of the feet, including 
bilateral pes planus; right foot plantar fasciitis; right and 
left hallux valgus deformity with bilateral early bunion 
deformity; degenerative joint disease of the right foot, toes 
two through five, and left foot, toes one through five; and 
onychomycosis of the right and left great toes.  See VA 
examination report dated in July 2009.  Thus, there is 
sufficient evidence that the Veteran currently has several 
bilateral foot disorders.

The Veteran concedes that he was diagnosed with bilateral pes 
planus upon entry into service in March 1974.  In that 
regard, a February 1974 entrance examination   noted that the 
Veteran had pes planus and that he complained of foot trouble 
and symptoms.  He was evaluated and found to be fit for 
service.  Another entrance examination in June 1978 also 
noted pre-existing pes planus.  Therefore, the Veteran 
clearly and unmistakably had bilateral pes planus prior to 
beginning his military service in March 1974 and July 1978.  
See 38 U.S.C.A. 
§ 1111, 38 C.F.R. § 3.304(b).

Because the Veteran's bilateral foot disorder was noted upon 
enlistment, he is not entitled to the presumption of 
soundness.  See 38 U.S.C.A. §§ 1111, 1132, and 1137; 
38 C.F.R. § 3.304(b).  The February 1974 and Jun 1978 
entrance examination reports provide clear and unmistakable 
evidence supporting this conclusion.  See id. 

Thus, in accordance with VAOPGCPREC 3-2003, it follows that 
VA is not required to show there was clearly and unmistakably 
no aggravation of the Veteran's pre-existing knee injury 
during service beyond its natural progression.  Rather, it is 
the Veteran's burden to show a chronic (i.e., permanent) 
worsening of his pre-existing knee injury during service.  
In other words, he may only bring a claim for aggravation of 
this pre-existing condition.  Wagner, 370 F.3d at 1096.

As already alluded to, a preexisting injury or disease will 
be considered to have been aggravated during service when 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Moreover, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).    

In this respect, a medical board evaluation in August 1979 
diagnosed the Veteran with, among other disabilities, 
symptomatic pes planus.  It also determined that this 
disability existed prior to service and was not aggravated by 
service.  Further, the claims folder is negative for 
complaints of symptomatology of any foot disorder until 
September 2001, approximately 22 years after the Veteran's 
discharge from military service in August 1979.  In this 
regard, evidence of a prolonged period post-service without 
medical complaint can be considered as a factor in 
determining whether a pre-existing condition was aggravated 
by military service.  Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  More importantly, the aforementioned July 
2009 VA examiner provided a detailed examination and opinion 
regarding the Veteran's bilateral foot disorder.  He 
indicated that the Veteran's bilateral pes planus did not 
affect his ability to perform in the military as he was found 
to be fit for service both in March 1974 and July 1978 and 
had no orthopedic complaints regarding to his pes planus.  
While the Veteran had complaints of pain in the first 
metatarsophalangeal joint on the right, this was thought to 
be further stress-injured and unrelated to his pes planus.  
See VA examination report dated in July 2009.  Therefore, 
there is clear and unmistakable evidence that the Veteran's 
pre-existing bilateral foot disorder was not aggravated by 
his service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 
See also Wagner, supra; VAOPGCPREC 3-2003.    
  
Accordingly, as the preponderance of the evidence is against 
the Veteran's claim for service connection for a bilateral 
foot disorder, on the basis of aggravation of a pre-existing 
condition during service, the "benefit of the doubt" rule 
is not for application, and this claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service Connection on a Direct and Secondary Basis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In addition, a disability also can be service connected if it 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b).  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  A claim 
for secondary service connection requires competent medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate the secondary disorder with the 
service-connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin, 11 Vet. App. at 512.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer, 210 F.3d at 1353; Brammer, 
3 Vet. App. at 225.

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

In this case, the Veteran asserts that his bilateral foot 
disorder resulted from injuries he sustained to his knees 
during service.  See, e.g., the Veteran's claim dated in June 
2005.

The Board notes that the RO has considered both direct and 
secondary service connection for this alleged disorder in its 
July 2006 SOC.  When determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004).  Thus, the Board will address service connection 
on both a direct and secondary basis in this appeal.

As already discussed above, the threshold criterion for 
service connection, including on a secondary basis, is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, a VA examiner 
in July 2009 diagnosed the Veteran with various disorders of 
the feet, including bilateral pes planus; right foot plantar 
fasciitis; right and left hallux valgus deformity with 
bilateral early bunion deformity; degenerative joint disease 
of the right foot, toes two through five, and left foot, toes 
one through five; and onychomycosis of the right and left 
great toes.  See VA examination report dated in July 2009.  
Thus, there is sufficient evidence that the Veteran currently 
has several bilateral foot disorders.

With regard to the Veteran's assertion that his bilateral 
foot disorder developed secondary to his service-connected 
bilateral knee disorder, the findings of the July 2009 VA 
examiner provide strong evidence against the claim.  
Specifically, the July 2009 VA examiner indicated that the 
Veteran currently does not have any disorders that have been 
shown to be secondary to his service-connected bilateral knee 
disorder.  The Veteran also did not relate any disorder of 
the feet being claimed to be due to his bilateral knee 
disorder.  See VA examination report dated in July 2009.  
Further, no medical evidence supports the Veteran's 
assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran link any bilateral foot 
disorder to his knees; these medical reports simply do not in 
any way associate his bilateral foot disorder with his 
service-connected bilateral knee disorder.  Thus, as a whole, 
post-service medical records provide negative evidence 
against the Veteran's bilateral foot disorder claim.
  
Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the Veteran's current 
bilateral foot disorder and his service-connected bilateral 
knee disorder.  See 38 C.F.R. 
§ 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

As to direct service connection, there also is no basis to 
grant service connection on a direct basis.  As indicated by 
the July 2009 VA examiner, the Veteran has current diagnoses 
of degenerative joint disease of the right first 
metatarsophalangeal joint, capsulitis, stress 
injury/arthritis, and left great toe ingrown toenail, all of 
which correspond with an injury, disease, or event in service 
and all of which have been granted service connection in a 
November 2009 rating decision.  However, the diagnosis of 
bilateral pes planus pre-existed service, and his diagnosis 
of right foot plantar fasciitis is a result of his bilateral 
pes planus.  With regard to his mild degenerative joint 
disease of the right foot and toes two through five, right 
and left hallux valgus deformities with bilateral mild early 
bunion deformity, and onychomycosis of the right and left 
great toes, the VA examiner indicated that a nexus between 
these current disorders and the Veteran's military service 
could not be found.  See VA examination report dated in July 
2009.  Thus, as a whole, post-service treatment records 
provide negative evidence against the Veteran's bilateral 
foot disorder claim as they reveal current bilateral foot 
disorders with no connection to service.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with his 
bilateral foot disorders, he is not competent to render an 
opinion as to the medical etiology of his current bilateral 
foot disorders, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 
1 Vet. App. at 53.


ORDER

Service connection for a bilateral foot disorder, to include 
right foot plantar fasciitis, bilateral pes planus, residuals 
of a right foot heel injury, and claimed bilateral foot 
condition, is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


